DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant must elect under each of (i) & (ii):
(i) a single active agent or a single disclosed combination of two or more active agents; elect under one of (ii-a), (ii-b) or (ii-c):
(i-a) a NK1 receptor antagonist + a further active ingredient which induces apoptosis in tumour cells (claim 34); if elected, Applicant must further elect a single disclosed combination of active agents; elect for each of:
(i-a-1) a single a non-peptide NK1 receptor antagonist compound; elect from the compounds recited in claim 32 or 33 (e.g., Aprepitant); and 
(i-a-2) each additional active ingredient which induces apoptosis in tumour cells compound; for each present, elect a single compound from the compounds recited in claim 35 (e.g., Chlorambucil); or

(i-b-1) a single a non-peptide NK1 receptor antagonist compound; elect from the compounds recited in claim 32 or 33 (e.g., Aprepitant); and 
(i-b-2) a single disclosed chemotherapy agent compound, from the disclosure;
(i-b-3) the elected non-peptide NK1 receptor antagonist is administered: 
a) separately, 
b) simultaneously, or 
c) sequentially; or
(i-c) a NK1 receptor antagonist + a radiotherapy agent (claim 36); if elected, Applicant must further elect a single disclosed combination of active agents; elect for each of:
(ii-c-1) a single a non-peptide NK1 receptor antagonist compound; elect from the compounds recited in claim 32 or 33 (e.g., Aprepitant); and 
(ii-c-2) a single disclosed radiotherapy agent, from the disclosure;
(ii-b-3) the elected non-peptide NK1 receptor antagonist is administered: 
a) separately, 

c) sequentially;
(ii) a single cancer species; elect a single cancer from the choices recited in claim 38 (e.g., gastric carcinoma).
The species are independent or distinct because each unique active agent administered or unique combination of active agents administered, (i) comprises administration of a unique compound or a unique combination of active agent compounds, each of which has unique chemical and physical properties; each unique cancer, (ii) corresponds to a unique cancer type, and etiology, corresponding to a unique patient subpopulation. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species under each of (i) and (ii), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 32, 33, 34, 35, 36, 38 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes / subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611